OPINION — AG — DESCRIPTION: "MR. CHARLES B. WALKER OF VAN BUREN, ARKANSAS, DID ON 15TH OF OCTOBER, 1965, ACKNOWLEDGE IN WRITING THAT HE IS THE FATHER OF AN ILLEGITIMATE, FEMALE CHILD OF ONE JULY MAY METHENY; THE RELATIONSHIP BETWEEN THE MOTHER AND WALKER OCCURRED IN ARKANSAS; AND, FOR YOUR STATEMENT THAT THE MOTHER AND CHILD MOVED TO SEQUOYAH COUNTY, OKLAHOMA, PRIOR TO OCTOBER 15, 1965, IT IS ASSUMED THE CHILD WAS BORN IN ARKANSAS. THE WELFARE DEPARTMENT OF OKLAHOMA REQUIRED THE MOTHER TO FILE A CRIMINAL CHARGE AGAINST THE FATHER, I.E., FAILURE TO PROVIDE FOR A MINOR CHILD". THE ACKNOWLEDGE FATHER DOES NOT AND HAS NOT LIVED IN OKLAHOMA (AND IT IS PRESUMED HE HAS NOT BEEN IN THE STATE OF OKLAHOMA SINCE THE CHILD HAS BEEN HERE) ****** ANSWER: UNDER THE CIRCUMSTANCES AND FACTS OF THIS CASE THE ACKNOWLEDGED FATHER, RESIDING IN ARKANSAS, CANNOT BE EXTRADITED TO OKLAHOMA. CITE:  10 O.S. 1961 71 [10-71], 10 O.S. 1961 71-85 [10-71] — [10-85] 22 O.S. 1961 1141.1 [22-1141.1], 12 O.S. 1961 1600.1-1600.38 [12-1600.1] — [12-1600.38], (SAM MOORE) FILENAME: m0010387 FRED GREEN DISTRICT ATTORNEY ATTORNEY GENERAL OF OKLAHOMA — OPINION JUNE 20, 1967 OPINION — AG — DESCRIPTION: "MR. CHARLES B. WALKER OF VAN BUREN, ARKANSAS, DID ON 15TH OF OCTOBER, 1965, ACKNOWLEDGE IN WRITING THAT HE IS THE FATHER OF AN ILLEGITIMATE, FEMALE CHILD OF ONE JULY MAY METHENY; THE RELATIONSHIP BETWEEN THE MOTHER AND WALKER OCCURRED IN ARKANSAS; AND, FOR YOUR STATEMENT THAT THE MOTHER AND CHILD MOVED TO SEQUOYAH COUNTY, OKLAHOMA, PRIOR TO OCTOBER 15, 1965, IT IS ASSUMED THE CHILD WAS BORN IN ARKANSAS. THE WELFARE DEPARTMENT OF OKLAHOMA REQUIRED THE MOTHER TO FILE A CRIMINAL CHARGE AGAINST THE FATHER, I.E., "FAILURE TO PROVIDE FOR A MINOR CHILD". THE ACKNOWLEDGE FATHER DOES NOT AND HAS NOT LIVED IN OKLAHOMA (AND IT IS PRESUMED HE HAS NOT BEEN IN THE STATE OF OKLAHOMA SINCE THE CHILD HAS BEEN HERE) ****** ANSWER: UNDER THE CIRCUMSTANCES AND FACTS OF THIS CASE THE ACKNOWLEDGED FATHER, RESIDING IN ARKANSAS, CANNOT BE EXTRADITED TO OKLAHOMA. CITE:  10 O.S. 1961 71 [10-71], 10 O.S. 1961 71-85 [10-71] — [10-85], 22 O.S. 1961 1141.1 [22-1141.1], 12 O.S. 1961 1600.1-1600.3 [12-1600.1] — [12-1600.3] (SAM MOORE)